DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The office action is being examined in response to the application filed by the applicant on October 29, 2020.
Claim 1 is pending and have been examined. 
This action is made NON-FINAL.
The examiner would like to note that this application is now being handled by examiner Ivonnemary Rivera González.
Specification
The abstract of the disclosure is objected to because the abstract contain less than 50 words and it should have a length between 50 and 150 words.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
In page 1, line (12), contains the same grammatical error "…is methods and systems…" and should be corrected to “is about a method” in accordance to MPEP 608.01(g) and/or 37 CFR 1.71.
In p. 2, (4) contains a grammatical error "facilitate 25" and should be corrected to “facilitate” in accordance to MPEP 608.01(g) and/or 37 CFR 1.71.
In p. 16, (15), contains a grammatical error "medical 30 certificate" and should be corrected to “medical certificate” in accordance to MPEP 608.01(g) and/or 37 CFR 
In p. 17, (4); the disclosed acronym “POH” was not properly defined before being abbreviated, according to MPEP § 2111.01.
 In p. 19, (12); the disclosed acronym “CD-ROM” should have been properly introduced and defined in the previously stated paragraph instead of p. 23 (6), before being abbreviated, according to MPEP § 2111.01.

The disclosure is objected to because it contains embedded hyperlink(s) and/or other form of browser-executable code as found in page 18, lines 2-3. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Rejections - 35 USC § 101
       35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Firstly, independent claim 1 is being evaluated where, Step 1: the claimed invention falls under statutory categories of a process. However, Step 2A Prong 1: because the claims recites a method to receiving,…, at least one request associated with at least one student pilot…; analyzing,…, said at least one request to generate at least one query associated with at least one certified flight instructor; transmitting,…, said at least one query to at least one certified flight instructor… associated with the at least one certified flight instructor; receiving,…, a confirmation associated with said at least one query…; transmitting,…, an aircraft request to at least one aircraft owner…; receiving,…, an aircraft confirmation associated with said aircraft request…; and  transmitting,…., said aircraft confirmation to the at least one said student pilot… and the at least one said certified flight instructor...

These limitations, describe a method for receiving and transmitting requests and queries of user, available aircraft units and training information to efficiently automate and schedule flight training sessions between potential students, certified flight instructors (CFIs) and aircraft owners to ultimately rent their aircraft units and certify new pilots that comply with the training process. Thus, these limitations are directed to the abstract idea of a certain method of organizing human activity in the form of managing relationships or interactions between people by establishing social activities between users, that are following instructions to be able to connect with a certified flight instructor or potential student and further complete the task required to complete a flight training application process. As disclosed in the specification, this invention allows to fix the market inefficiency by connecting student pilots with certified flight instructors and airplanes from owners that may engaging in commercial or legal interactions by evaluating business user’s information to manage a business and profit from educational and rental services, such as flight training charges, student pilot memberships fees, management of certification fees, aircraft rentals, etc.

Step 2A Prong 2: The judicial exception is not integrated into a practical application, because the claims as a whole, while looking for its additional element(s) of communications device; a processing device: certified flight instructor device; aircraft owner device and a student pilot device individually and in combination, merely is used as a tool to perform the abstract idea (refer to MPEP 2106.05f) and are not functionally related to the claimed process other than a recitation to intended use or field of use (MPEP 2106.05(h)) after the fact that is directed to an abstract idea that does not integrate a judicial exception into a practical application or provide significantly more. Therefore, this is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore, the claim is found to be directed to the abstract idea identified by the examiner.

Step 2B: For claim 1, the claim recites the additional elements: communications device; a processing device and these are not sufficient to amount significantly more than the judicial exception. Meaning, that there are no additional element(s) claimed in the claim that could be significantly more than the judicial exception, but rather, further recites the abstract idea. As indicated in Step 2A Prong 2, the additional element(s) in the claim is merely, using a generic computer device and/or computing technologies to perform an abstract idea that does not constitute a practical application and only amounts to a mere instruction to practice the invention. Thus, this not render the claim as being eligible (refer to MPEP 2106.05(f) and 2106.05(h). The rationale set forth for the 2nd prong of the eligibility test above is also applicable and re-evaluated in step 2B, thus being sufficient for its rejection basis as not patent eligible and by being consistent with the recently issued 2019 PEG.

Therefore, the additional elements previously mentioned above, are nothing more than descriptive language about the elements that define the abstract idea, and this claim remain rejected under 101. 

Claim Rejections - 35 USC § 102
       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

     Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garzella (U.S. Pub No. 20150064656 A1)
Regarding claim 1: 
A method for facilitating the interaction of student pilots with certified flight instructors and aircraft owners, said method comprising the steps: (claim 1)
Garzella teaches:
receiving, using a communications device, at least one request associated with at least one student pilot from at least one student pilot device; (“A user may request to schedule a flight resource 108 using the client device 104.” ¶0020; Fig 1 (102 and 104); Fig 7 (715)) Examiner note: Under the Broadest Reasonable Interpretation (BRI), the student pilot is being interpreted as the “user”. It should be noted that the “user” can be an authorized “pilot profile”, “pilot role” or a student pilot (refer to ¶0021).
analyzing, using a processing device, said at least one request to generate at least one query associated with at least one certified flight instructor; (“Once a user has been authenticated to schedule a shared flight resource 108 based on the user's role and profile, a flight resource 108 that may be associated with the user can be identified and a determination may be made whether the flight resource 108 is available during the block of time that the user is requesting to schedule the flight resource 108. A flight resource 108 is any resource that a flight entity may have rights to, such as, but not limited to, an aircraft, simulator, equipment, building (e.g., flight hanger), airstrip, classroom, personnel, training materials, etc” ¶0022; Fig 1 (108); Fig 2 (200); Fig 3 (305 and 315)) Examiner note: Under BRI, the query is being interpreted as the analysis, identification and association that the “flight resource 108” executes to determine if “is available during the block of time that the user is requesting to schedule” 
transmitting, using said communications device, said at least one query to at least one certified flight instructor device associated with the at least one certified flight instructor; (“In a case where the flight resource 108 is available during the requested block of time, the flight resource 108 may be scheduled by indicating on an electronic schedule that can be made accessible to flight entities sharing the flight resource 108 that the flight resource 108 has been scheduled for the block of time.” ¶0022; Fig 1 (102 and 108) Fig 2 (240 and 256); Fig 3 (305 and 310)) Examiner note: Under BRI, the transmission step of the query to a CFI is being interpreted as the indication of a “electronic schedule that can be made accessible to flight entities sharing the flight resource 108” to advance the requested query or “schedule” with the instructor. Also, refer to ¶0052-53 for more scheduling details.
receiving, using said communications device, a confirmation associated with said at least one query from the at least one certified flight instructor device; (“Upon receiving a new booking request, a process can determine whether the flight resource requested is available during the block of time specified in the new booking request. The shared schedule can be referenced to determine whether the block of time is available. In a case where the shared schedule shows that the block of time is available, the flight resource can be booked for the block of time by indicating on the shared schedule that the flight resource has been booked by the flight entity. An acceptance of the new booking can be provided to a flight entity user by confirming that the requested flight resource has been booked for the block of time for the flight entity.” ¶0053; Fig 1 (108); Fig 3 (325); Fig 7 (720)) Examiner note: Under BRI, the receiving step of a confirmation from the CFI is being interpreted as the system’s determination of availability and having “requested flight resource” to be “booked for the block of time”. Also, refer to ¶0019 for an example configuration. 
transmitting, using said communication device, an aircraft request to at least one aircraft owner device; (“In one example, when determining whether a flight entity is authorized to schedule and use the aircraft associated with the aircraft profile 400, a process can access the sharing flight entities fields 418 of the aircraft profile 400 and determine whether the flight entity making a request is contained within one of the fields 418… In another example configuration, a list of authorized flight entities that share flight resources can be stored in a data store or a flat file that can be queried by a flight management system to determine whether a flight entity is authorized to schedule a particular flight resource.” ¶0050; Fig 1 (108); Fig 3 (315); Fig 4 (400 and 418); Fig 8 (820)) Examiner note: Under BRI, the transmission step of an aircraft request to an aircraft owner is being interpreted as the determination “whether the flight entity making a request is contained within one of the fields 418” to further finish the reservation and “aircraft entity” is being interpreted as an aircraft owner. Also, refer to ¶0046 to learn about the “aircraft profile” details and ¶0039 or ¶0014 for “flight entity” details.
receiving, using said communication device, an aircraft confirmation associated with said aircraft request from at least one aircraft owner device; and (“Upon receiving a new booking request, a process can determine whether the flight resource requested is available during the block of time specified in the new booking request. The shared schedule can be referenced to determine whether the block of time is available. In a case where the shared schedule shows that the block of time is available, the flight resource can be booked for the block of time by indicating on the shared schedule that the flight resource has been booked by the flight entity. An acceptance of the new booking can be provided to a flight entity user by confirming that the requested flight resource has been booked for the block of time for the flight entity.” ¶0053; Fig 1 (108); Fig 3 (325); Fig 7 (720)) Examiner note: Under BRI, the receiving step of a confirmation from the aircraft owner is being interpreted as the confirmation of “requested flight resource has been booked”. It should be noted that a “flight entity” can either be “flight school” having CFIs and/or a “flight business” or aircraft owner that rent aircrafts (refer to ¶0014 for more details).
transmitting, using said communications device, said aircraft confirmation to the at least one said student pilot device and the at least one said certified flight instructor device. (“In a case where the flight resource is available during the requested block of time, the user can be provided with a notification that the reservation of the flight resource was successful and, as in block 725,” ¶0057; Fig 1 (104); Fig 3 (325); Fig 7 (720)) Examiner note: Under BRI, the transmitting step of an aircraft confirmation to a student pilot and the CFI is being interpreted as the notification that the “user” have a “reservation of the flight resource [which] was successful”. It should be noted that the “user” can be an authorized “pilot profile”, “pilot role” or a student pilot (refer to ¶0021). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Curci (U.S. Pub No. 20190156447 A1) is pertinent because it “relates to a system for logging flight duration and other flight related data, and more specifically relates to a 
Sivaratri (U.S. Pub No. 20200388194 A1) is pertinent because it “relate generally to systems and methods for generating training programs and, more particularly, to systems and methods for generating aircraft training programs adapted to a user's existing training and other characteristics.”
Khan (U.S. Pub No. 20150339943 A1) is pertinent because it is “to training, qualification, and verification systems and more particularly to a system for aiding initial training and qualification whilst supporting ongoing re-qualification and verification.”
Kurtz (U.S. Pub No. 20150079545 A1) is pertinent because it is “relate, in general, to automated flight instruction and certification for pilots, and in particular to systems and methods that allow pilots, including instrument-rated pilots, to record and obtain certification for recency of flight experience, aeronautical experience, and flight training performed on a flight simulator without requiring a flight instructor to be physically present to certify the recency of flight experience, aeronautical experience, or flight training.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ivonnemary Rivera Gonzalez whose telephone number is (571)272-6158. The examiner can normally be reached Mon - Fri 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IVONNEMARY RIVERA GONZALEZ/Examiner, Art Unit 3687                                                                                                                                                                                                        
/VICTORIA E. FRUNZI/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        3/24/2022